Exhibit 10.5(i)
 
ESCROW DEPOSIT AGREEMENT
 
This ESCROW DEPOSIT AGREEMENT dated this 1st day  of December, 2011 (this
“Agreement”), by and between ORGANOVO, INC., a Delaware corporation (the
“Company”), having an address 5871 Oberlin Drive, Suite 150, San Diego, CA
92121, SPENCER TRASK VENTURES, INC., a Delaware corporation, registered
broker-dealer and a member of the Financial Industry Regulatory Authority, Inc.
(“Spencer Trask” or the “Placement Agent”), having an address at 750 Third
Avenue, 11th Floor, New York, New York 10017 and SIGNATURE BANK (the “Escrow
Agent”), a New York State chartered bank, having an office at 261 Madison
Avenue, New York, New York 10016.  All capitalized terms not herein defined
shall have the meaning ascribed to them in that certain Confidential Private
Placement Memorandum dated December 1, 2011, as amended or supplemented from
time to time, including all attachments, schedules and exhibits thereto (the
“Memorandum”).


W I T N E S S E T H:
 
WHEREAS, pursuant to the terms of the Memorandum, a minimum of 5,000,000 units
($5,000,000) (the “Minimum Offering Amount”), and a maximum of 8,000,000 units
($8,000,000) (the “Maximum Offering Amount”), and up to an aggregate amount of
$8,000,000 to cover over-allotments, if any (the “Over-Allotment Offering
Amount”), with each unit (hereinafter “Unit” or “Units”) consisting of one share
of common stock and (ii) a five year warrant exercisable for one share of common
stock, of a public company with which the Company is consummating a reverse
merger transaction (“Pubco”), are being offered at an offering price of $1.00
per Unit (the “Offering”), on a “reasonable efforts” “all or none” basis with
respect to the Minimum Offering Amount and on a “reasonable efforts” basis with
respect to all Units in excess of the Minimum Offering Amount; and  
 
WHEREAS, it shall be a condition to the First Closing (as hereinafter defined)
that Pubco execute a Joinder Agreement, substantially in the form annexed hereto
as Exhibit A, pursuant to which Pubco shall become a party to this Agreement and
shall be fully bound by, and subject to, all of the representations, warranties,
covenants (including, without limitation, indemnification obligations) and the
other terms and conditions that are applicable to Pubco as stated herein; and
 
 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, unless the Minimum Offering Amount is sold by January 31, 2012 (the
“Termination Date”), which date may be extended by the mutual agreement of the
Placement Agent and the Company until March 30, 2012 (the “Final Termination
Date”), the Offering will terminate and all funds will be returned to the
subscribers in the Offering (the “Subscribers”) without interest, penalty or
offset; and
 
WHEREAS, payment for Units may be made by conversion of principal and accrued
interest under the Company’s Bridge Notes (as defined in the Memorandum), which
will mandatorily convert into Units upon the initial closing of the Offering
(such aggregate conversion amount is referred to herein as the “Conversion
Amount”);
 
WHEREAS, the Company, Pubco and the Placement Agent desire to establish an
escrow account with the Escrow Agent into which the Company and the Placement
Agent shall instruct Subscribers to deposit checks and other instruments for the
payment of money made payable to the order of “Signature Bank, as Escrow Agent
for Organovo, Inc.,” and the Escrow Agent is willing to accept said checks and
other instruments for the payment of money in accordance with the terms
hereinafter set forth; and
 
WHEREAS, the Company, Pubco and the Placement Agent each represent and warrant
to the Escrow Agent that they have not stated to any individual or entity that
the Escrow Agent’s duties will include anything other than those duties stated
in this Agreement;  and
 
WHEREAS, the Company, Pubco and the Placement Agent represent and warrant to the
Escrow Agent that a copy of the Memorandum and all other documents which have
been delivered to Subscribers and third parties which include Escrow Agent’s
name and duties, have been attached hereto as Schedule I.
 
NOW, THEREFORE, IT IS AGREED as follows:
 
1.           Delivery of Escrow Funds.
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           The Placement Agent, Pubco and the Company shall instruct
Subscribers to deliver to Escrow Agent checks made payable to the order of
“Signature Bank, as Escrow Agent for Organovo, Inc.” or wire transfer to
Signature Bank, 261 Madison Avenue, New York, New York 10016, ABA No. 026013576
for credit to Signature Bank, as Escrow Agent for Organovo, Inc., Account No.
1501725427, in each case, with the name, address and social security number or
taxpayer identification number of the individual or entity making payment.  In
the event any Subscriber’s address and/or social security number or taxpayer
identification number are not provided to Escrow Agent by the Subscriber, then
Placement Agent and/or the Company agree to promptly provide Escrow Agent with
such information in writing.  The checks or wire transfers shall be deposited
into a non interest-bearing account at Signature Bank entitled “Signature Bank,
as Escrow Agent for Organovo, Inc.” (hereinbefore defined as the “Escrow
Account”).
 
(b)           The collected funds deposited into the Escrow Account are referred
to as the “Escrow Funds.”
 
(c)           The Escrow Agent shall have no duty or responsibility to enforce
the collection or demand payment of any funds deposited into the Escrow
Account.  If, for any reason, any check deposited into the Escrow Account shall
be returned unpaid to the Escrow Agent, the sole duty of the Escrow Agent shall
be to return the check to the Subscriber and advise the Company and the
Placement Agent promptly thereof.
 
(d)           The Escrow Agent shall hold all Escrow Funds in the Escrow Account
free from any lien, claim or offset of the Escrow Agent, except as set forth
herein.
 
2.           Release of Escrow Funds.  The Escrow Funds shall be paid by the
Escrow Agent in accordance with the following:
 
(a)           In the event that the Company and the Placement Agent advise the
Escrow Agent in writing that the Offering has been terminated (the “Termination
Notice”), the Escrow Agent shall promptly return the funds paid by each
Subscriber to said Subscriber without interest or deduction, penalty or expense.
 
 
3

--------------------------------------------------------------------------------

 
 
(b)           If, prior to 3:00 P.M. (local New York City time) on the
Termination Date, the Escrow Agent receives written notification, in the form of
Exhibit B, attached hereto and made a part hereof, and signed by the Company and
the Placement Agent, stating that the Termination Date has been extended to a
date on or prior to the Final Termination Date, the date shall be so extended
(the “Extension Notice”).
 
 (c)           Provided that the Escrow Agent does not receive the Termination
Notice and the funds deposited into the Escrow Account (“Deposited Amount”) are
equal to or exceed the Minimum Offering Amount less the Conversion Amount on or
prior to (i) the Termination Date or (ii) the Final Termination Date, as
applicable, the Escrow Agent shall, upon receipt of (i) written instructions, in
form and substance satisfactory to the Escrow Agent, received from the Company
and the Placement Agent on or before the Termination Date or the Final
Termination Date (if Escrow Agent has, prior to the Termination Date, received
the Extension Notice in accordance with paragraph 2(b) above), and (ii) a
certification, executed by the Company and the Placement Agent, stating that the
sum of the Deposited Amount and the Conversion Amount equals or exceeds the
Minimum Offering Amount, pay the Escrow Funds in accordance with such written
instructions, which instructions shall be limited to the payment of the
Placement Agent’s fees and other offering expenses and the payment of the
balance to the Company, such payment or payments to be made by wire transfer on
the same Banking Day (as defined in Section 2(f) hereof) of receipt of such
written instructions (the “First Closing”); provided, however, if such
instructions are received no later than 3:00 P.M. (New York City time) on any
day, such payments shall be made by the Escrow Agent so that they are received
before 3:00 PM (New York City time) on the next day which is a Banking Day.  The
same procedures shall be coordinated with respect to any subsequent closings
occurring prior to the Termination Date or the Final Termination Date (if the
Escrow Agent has, prior to the Termination Date, received the Extension Notice
in accordance with paragraph 2(b) above).   Notwithstanding anything contained
herein, a final closing may be held no later than 10 business days after the
Termination Date or the Final Termination Date, as applicable.
 
 
4

--------------------------------------------------------------------------------

 
 
(d)           If by 3:00 P.M. (local New York City time) on the Termination Date
or Final Termination Date (if the Escrow Agent has received the Extension
Notice, in accordance with paragraph 2(b) above), the Escrow Agent has not
received written instructions from the Company and the Placement Agent regarding
the disbursement of the Escrow Funds then on deposit, the Escrow Agent shall
promptly return such Escrow Funds to the Subscribers without interest or
deduction, penalty or expense.  The Escrow Funds returned to each Subscriber
shall be free and clear of any and all claims of the Escrow Agent.  The Escrow
Agent shall provide the Company and the Placement Agent prompt notice of its
intent to return the Escrow Funds in advance of returning such Escrow Funds in
accordance with this paragraph (d).
 
(e)           The Escrow Agent shall not be required to pay any uncollected
funds or any funds which are not available for withdrawal.
 
(f)           If any date that is a deadline under this Agreement for giving the
Escrow Agent notice or instructions or for the Escrow Agent to take action is
not a Banking Day, then such date shall be the Banking Day immediately preceding
that date. A Banking Day is any day other than a Saturday, Sunday or day on
which banks in New York State are permitted to remain closed except for
Lincoln’s Birthday and Election Day.
 
(g)           The Company may, in its sole discretion, reject or cancel any
subscription for Units in whole or in part. If payment for any such rejected or
canceled subscription has been delivered to the Escrow Agent, the Company and
the Placement Agent will inform the Escrow Agent of the rejection or
cancellation, and the Escrow Agent upon receiving such notice shall promptly
return such funds to said Subscriber, but in no event prior to those funds
becoming collected and available for withdrawal.
 
3.           Acceptance by Escrow Agent.  The Escrow Agent hereby accepts and
agrees to perform its obligations hereunder, provided that:
 
(a)           The Escrow Agent may act in reliance upon any signature believed
by it to be genuine, and may assume that any person who has been designated by
the Placement Agent or the Company to give any written instructions, notice or
receipt, or make any statements in connection with the provisions hereof has
been duly authorized to do so.  The Escrow Agent shall have no duty to make
inquiry as to the genuineness, accuracy or validity of any statements or
instructions or any signatures on statements or instructions.  The names and
true signatures of each individual authorized to act singly on behalf of the
Company and the Placement Agent are listed on Schedule II, which is attached
hereto and made a part hereof.  The Company and the Placement Agent may each
remove or add one or more of its authorized signers listed on Schedule II by
notifying the Escrow Agent of such change in accordance with this Agreement,
which notice shall include the true signature for any new authorized
signatories.
 
 
5

--------------------------------------------------------------------------------

 


(b)           The Escrow Agent may act relative hereto in reliance upon advice
of counsel in reference to any matter connected herewith.  The Escrow Agent
shall not be liable for any mistake of fact or error of judgment or law, or for
any acts or omissions of any kind, unless caused by its willful misconduct or
gross negligence.
 
(c)           Each of the Placement Agent, Pubco and the Company agree to
indemnify and hold the Escrow Agent harmless from and against any and all
claims, losses, costs, liabilities, damages, suits, demands, judgments or
expenses (including but not limited to reasonable attorney’s fees) claimed
against or incurred by Escrow Agent, in good faith, arising out of or related,
directly or indirectly, to this Agreement unless caused by a breach of this
Agreement by the Escrow Agent or by the Escrow Agent’s gross negligence or
willful misconduct.
 
(d)           In the event that the Escrow Agent shall be uncertain as to its
duties or rights hereunder, the Escrow Agent shall be entitled to (i) refrain
from taking any action other than to keep safely the Escrow Funds until it shall
be directed otherwise by a court of competent jurisdiction, or (ii) deliver the
Escrow Funds to a court of competent jurisdiction and in either case it shall
notify the Company and the Placement Agent thereof.
 
(e)           The Escrow Agent shall have no duty, responsibility or obligation
to interpret or enforce the terms of any agreement other than Escrow Agent’s
obligations hereunder, and the Escrow Agent shall not be required to make a
request that any monies be delivered to the Escrow Account, it being agreed that
the sole duties and responsibilities of the Escrow Agent shall be, to the extent
not prohibited by applicable law, (i) to accept checks or other instruments for
the payment of money and wire transfers delivered to the Escrow Agent for the
Escrow Account and deposit said checks and wire transfers into the non-interest
bearing Escrow Account, and (ii) to disburse or refrain from disbursing the
Escrow Funds as stated above, provided that the checks received by the Escrow
Agent have been collected and are available for withdrawal.
 
 
6

--------------------------------------------------------------------------------

 
 
4.           Escrow Account Statements and Information. The Escrow Agent agrees
to send to the Company and/or the Placement Agent a copy of the Escrow Account
periodic statement, upon request in accordance with the Escrow Agent’s regular
practices for providing account statements to its non-escrow clients and to also
provide the Company and/or Placement Agent, or their designee, upon request
other deposit account information, including Account balances, by telephone or
by computer communication, to the extent practicable. The Company and Placement
Agent agree to complete and sign all forms or agreements required by the Escrow
Agent for that purpose. The Company and Placement Agent each consent to the
Escrow Agent’s release of such Account information to any of the individuals
designated by Company or Placement Agent, which designation has been signed in
accordance with paragraph 3(a) by any of the persons in Schedule II.  Further,
the Company and Placement Agent and their respective designees have an option to
receive e-mail notification of incoming and outgoing wire transfers.  If this
e-mail notification service is requested and subsequently approved by the Escrow
Agent, the Company and Placement Agent agree to provide a valid e-mail address
and other information necessary to set-up this service and sign all forms and
agreements required for such service.  The Company and Placement Agent each
consent to the Escrow Agent’s release of wire transfer information to the
designated e-mail address(es).  The Escrow Agent’s liability for failure to
comply with this section shall not exceed the cost of providing such
information.
 
5.           Resignation and Termination of the Escrow Agent.  The Escrow Agent
may resign at any time by giving 30 days’ prior written notice of such
resignation to each of the Placement Agent and the Company.  Upon providing such
notice, the Escrow Agent shall have no further obligation hereunder except to
comply with Section 2(c) and to hold the Escrow Funds which it receives until
the end of such 30-day period.  In such event, the Escrow Agent shall not take
any action, other than complying with Section 2(c) and receiving and depositing
Subscribers’ checks and wire transfers in accordance
 
 
7

--------------------------------------------------------------------------------

 
 
with this Agreement, until the Company together with the Placement Agent have
designated a banking corporation, trust company, attorney or other person as
successor.  Upon receipt of such written designation signed by the Placement
Agent and the Company, the Escrow Agent shall promptly deliver the Escrow Funds
to such designated successor and shall thereafter have no further obligations
hereunder.  If such instructions are not received within 30 days following the
effective date of such resignation, then the Escrow Agent may deposit the Escrow
Funds held by it pursuant to this Agreement with a clerk of a court of competent
jurisdiction pending the appointment of a successor.  In either case provided
for in this paragraph, the Escrow Agent shall be relieved of all further
obligations and released from all liability thereafter arising with respect to
the Escrow Funds.
 
6.           Termination.  The Company and the Placement Agent may, with their
joint approval, terminate the appointment of the Escrow Agent hereunder upon
joint written notice specifying the date upon which such termination shall take
effect, which date shall be at least 30 days from the date of such notice.  In
the event of such termination, the Company and the Placement Agent shall, within
30 days of such notice, appoint a successor escrow agent and the Escrow Agent
shall, upon receipt of written instructions signed by the Company and the
Placement Agent, turn over to such successor escrow agent all of the Escrow
Funds; provided, however, that if the Company and the Placement Agent fail to
appoint a successor escrow agent within such 30-day period, such termination
notice shall be null and void and the Escrow Agent shall continue to be bound by
all of the provisions hereof.  Upon receipt of the Escrow Funds, the successor
escrow agent shall become the Escrow Agent hereunder and shall be bound by all
of the provisions hereof and Escrow Agent shall be relieved of all further
obligations and released from all liability thereafter arising with respect to
the Escrow Funds and under this Agreement. Nothing herein shall, however,
release the Escrow Agent from liability for its actions or omissions as provided
herein arising prior to the appointment of such successor.
 
7.           Investment.  All funds received by the Escrow Agent will be held
only in non-interest bearing bank accounts at Signature Bank.
 
 
8

--------------------------------------------------------------------------------

 
 
8.           Compensation.  Escrow Agent shall be entitled, for the duties to be
performed by it hereunder, to a fee of $3,500 which fee shall be paid by the
Company promptly following the signing of this Agreement.  In addition, the
Company shall be obligated to reimburse the Escrow Agent for all reasonable
third party fees, costs and expenses that become due or are incurred in good
faith in connection with the Escrow Account and this Agreement, including
reasonable and actual outside counsel fees.  Neither the modification,
cancellation, termination or rescission of this Agreement, nor the resignation
or termination of the Escrow Agent shall affect the right of Escrow Agent to
retain the amount of any fee which has been paid or becomes due, or to be
reimbursed or paid for any fees, costs or expenses which has been incurred or
becomes due, prior to the effective date of any such modification, cancellation,
termination, resignation or rescission.  To the extent the Escrow Agent has not
been paid any fee or has incurred any such costs or expenses or any such fees
become due prior to any closing, the Escrow Agent shall advise the Placement
Agent and the Placement Agent shall direct all such amounts to be paid directly
at any such closing.
 
9.           Notices.  All notices, requests, demands and other communications
required or permitted to be given hereunder shall be in writing and shall be
deemed to have been duly given if sent by hand-delivery, by facsimile (followed
by first-class mail), by nationally recognized overnight courier service or by
prepaid registered or certified mail, return receipt requested, to the addresses
set forth below.
 
If to Spencer Trask:
 
Spencer Trask Ventures, Inc.
750 Third Avenue, 11th Floor
New York, New York 10017
Attention:  John Heidenreich, President
Fax:  (212) 829-4405
 
 
9

--------------------------------------------------------------------------------

 
 
With a copy to:
 
Littman Krooks LLP
655 Third Avenue, 20th Floor
New York, New York 10017
Attention:  Steven D. Uslaner, Esq.
Fax:  (212) 490-2990
 
If to the Company:


Organovo, Inc.
5871 Oberlin Drive, Suite 150
San Diego, CA  92121
Attention: Keith Murphy, President  & Chief Executive Officer
Fax:  (858) 550-9948
 
With a copy to:
 
Meister Seelig & Fein LLP
140 East 45th Street, 19th Floor
New York, New York 10017
Attention: Kenneth S. Goodwin, Esq.
Fax: (212) 655-3535


If to Escrow Agent:
 
Signature Bank
261 Madison Avenue
New York, New York 10016
Attention: Cliff Broder, Group Director and Senior Vice President
Fax: (646) 822-1359
 
10.           General.
 
(a)           This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York applicable to agreements made
and to be entirely performed within such State, without regard to choice of law
principles and any action brought hereunder shall be brought in the courts of
the State of New York, located in the County of New York.  Each party hereto
irrevocably waives any objection on the grounds of venue, forum non­conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any manner permitted by applicable law and consents to the jurisdiction of
said courts.  Each of the parties hereto hereby waives all right to trial by
jury in any action, proceeding or counterclaim arising out of the transactions
contemplated by this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters contained herein and supersedes all
prior agreements, arrangements and understandings relating thereto.
 
(c)           All of the terms and conditions of this Agreement shall be binding
upon, and inure to the benefit of and be enforceable by, the parties hereto, as
well as their respective successors and assigns.
 
(d)           This Agreement may be amended, modified, superseded or canceled,
and any of the terms or conditions hereof may be waived, only by a written
instrument executed by each party hereto or, in the case of a waiver, by the
party waiving compliance.  The failure of any party at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same.  No waiver of any party of any condition,
or of the breach of any term contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of any such condition or breach or a waiver of any
other condition or of the breach of any other term of this Agreement.  No party
may assign any rights, duties or obligations hereunder unless all other parties
have given their prior written consent.
 
(e)           If any provision included in this Agreement proves to be invalid
or unenforceable, it shall not affect the validity of the remaining provisions.
 
(f)           This Agreement and any amendment or modification of this Agreement
may be executed in several counterparts or by separate instruments and all of
such counterparts and instruments shall constitute one agreement, binding on all
of the parties hereto.
 
11.           Form of Signature. The parties hereto agree to accept e mailed or
facsimile transmissions of their respective actual signatures as evidence of
their actual signatures to this Agreement and any amendment or modification of
this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have duly executed this Escrow Deposit Agreement
as of the date first set forth above.
 
SPENCER TRASK VENTURES, INC.
 
By:  /s/ John Heidenreich         
         John Heidenreich
         President
 
ORGANOVO, INC.
 
By: /s/ Keith Murphy           
Keith Murphy
Chief Executive Officer


SIGNATURE BANK
 
By: /s/ Cliff Broder             
       Name:  Cliff Broder
       Title:    Group Director SR-VP
 
 
By: /s/ Steven Denoff             
       Name:  Steven Denoff
       Title:    Associate Group Director            
 
 
12

--------------------------------------------------------------------------------

 
                                                                         
Exhibit A


FORM OF JOINDER AGREEMENT
 
 
 
 
This JOINDER AGREEMENT (the “Joinder” or the “Agreement”), dated as of ______
__, 2011, by and among Spencer Trask Ventures, Inc., a Delaware corporation, and
a registered broker-dealer and member of the Financial Industry Regulatory
Authority (“STV”), Organovo, Inc., a Delaware corporation (“Organovo”), [PUBCO
NAME], a ________ corporation (“Pubco”) and Signature Bank (the “Escrow Agent”),
a New York State chartered bank.  Capitalized terms used herein but not
otherwise defined shall have the meanings set forth in the Escrow Deposit
Agreement (as defined below).
WHEREAS, STV, Organovo and the Escrow Agent entered into an Escrow Deposit
Agreement, dated as of December 1, 2011 (the “Escrow Agreement”), a copy of
which is attached hereto as Exhibit A, and whereas it is a condition of the
transactions set forth therein that Pubco become a party thereto and that Pubco
agrees to do so in accordance with the terms hereof.


NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:


1.           Agreement to be Bound.  Pubco hereby agrees that upon execution of
this Joinder, it shall become a party to the Escrow Agreement and shall be fully
bound by, and subject to, all of the representations, warranties, covenants
(including, without limitation, indemnification obligations) and the other terms
and conditions that are applicable to Pubco as stated therein.


2.           Successors and Assigns.  This Joinder shall be binding upon and
enforceable by STV, Organovo, Escrow Agent and Pubco and their respective
successors, heirs and assigns.


3.           Counterparts.  This Joinder may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.


4.           Governing Law.  This Agreement shall be construed in accordance
with and governed by the law of the State of New York (without regard to choice
of law provisions thereof).
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned hereby executes the Joinder Agreement.


 
Pubco Name
 


By:  ______________________________
Name:
Title:
 
 
ACCEPTED AND AGREED TO
this ____ day of _______, 2011
 
 
ORGANOVO, INC.


By:                                                                           
Keith Murphy
President & Chief Executive Officer




SPENCER TRASK VENTURES, INC.

 
By: _____________________________
John Heidenreich
President


 
SIGNATURE BANK
 




By: _____________________________
       Name:
       Title:
 


 
By: _____________________________
       Name:
       Title:
 
 
14

--------------------------------------------------------------------------------

 
 
Exhibit B


Extension Notice




Date: __________________
 
Signature Bank
261 Madison Avenue
New York, New York 10016
Attention: Cliff Broder, Group Director and Senior Vice President




Re:           Escrow Account No. 1501725427




Dear Mr. Broder:


In accordance with the terms of Section 2(b) of an Escrow Deposit Agreement
dated December 1, 2011 by and among ORGANOVO, INC. (the “Company”),
______________ _______________. (“Pubco”), SPENCER TRASK VENTURES, INC.
(“Spencer Trask”) and SIGNATURE BANK (the “Escrow Agent”), the Company and
Spencer Trask hereby notify the Escrow Agent that the Termination Date has been
extended to [________ __, 2012], the Final Termination Date.
 
Very truly yours,


ORGANOVO, INC.
 
By:                                                                
       Name:                                                      
       Title:                                


SPENCER TRASK VENTURES, INC.




By:                                                                
        Name:
        Title:
 
 
15

--------------------------------------------------------------------------------

 
 
Schedule I
 
OFFERING DOCUMENTS
 
 
16

--------------------------------------------------------------------------------

 
 
Schedule II
 
The Escrow Agent is authorized to accept instructions signed or believed by the
Escrow Agent to be signed by any one of the following on behalf of the Company
and Spencer Trask.
 
 
ORGANOVO, INC.
 

   Name      True Signature          
 Keith Murphy,
President & Chief Executive Officer
 
 
_____________________________
         
 Barry D. Michaels,
Chief Financial Officer  
 
 
_____________________________
       

 
SPENCER TRASK VENTURES, INC.
 

   Name      True Signature          
 John Heidenreich,
President      
 
 
_____________________________
         
DiAnn Ellis,
Associate
 
 
_____________________________
       

 
 
17

--------------------------------------------------------------------------------